Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority dated September 2, 1987, which, after a hearing, found that the petitioner had violated Alcoholic Beverage Control Law §65 by selling alcoholic beverages to minors, suspended its on-premises liquor license for 40 days, 20 days forthwith and 20 days deferred, and ordered forfeiture of its $1,000 bond.
Adjudged that the determination is confirmed and proceeding is dismissed on the merits, without costs or disbursements.
The determination of the respondent New York State Liquor Authority, adopting the findings of the Hearing Officer crediting the testimony of witnesses to the effect that petitioner permitted six minors to enter its cocktail lounge and purchase alcoholic beverages, and sustaining the charge against the petitioner, was supported by substantial evidence (see, e.g., Matter of Goldpap Rest. v New York State Liq. Auth., 19 NY2d 968, revg 25 AD2d 642; Matter of Avon Bar & Grill v O’Connell, 301 NY 150; Matter of Silver Grill v State Liq. Auth., 56 AD2d 977; Matter of Oudemool v New York State Liq. Auth., 50 AD2d 1095; Matter of Maniccia v State Liq. Auth., 5 AD2d 929).
In addition, the penalty imposed, a suspension of petitioner’s on-premises liquor license for a period of 40 days, 20 days to be served forthwith and 20 days deferred, was not disproportionate to the offense (see, Matter of Pell v Board of Educ., 34 NY2d 222), in view of the circumstances of the case, including the fact that six minors were drinking alcohol in the bar and five of them had consumed so much alcohol that they appeared intoxicated to police (see, Matter of Nycrest Corp. v New York State Liq. Auth., 96 AD2d 563; cf., Matter of Boston Post Rd. Liq. Store v State Liq. Auth., 51 AD2d 569; Matter of Oudemool v New York State Liq. Auth., supra; Matter of D.H.K. Rest v New York State Liq. Auth., 31 AD2d 525, affd 28 NY2d 836). Lawrence, J. R, Kunzeman, Hooper and Harwood, JJ., concur.